DETAILED ACTION
Response to Amendment
The amendment was received 12/14/21. Claims 1-27 and 29 are pending.
Claim Objections
Claims 17 and 29 objected to because of the following informalities:  
Claim 17’s “laypoints” ought be “
Claim 29, line 11’s “the unwarped keypoints” is objected for truncating “identified” from claim 29, line 10: “identified keypoints”. 
Thus, claim 29, line 11’s “the unwarped keypoints” is interpreted as:
--the unwarped, identified keypoints--. 

Appropriate correction is required.











Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-27 and 29, 35 USC 112(f) is not invoked in claims 1-27 and 29.
Further regarding claim 29, claim 29 line 11’s “the unwarped keypoints” is interpreted as:
--the unwarped, identified keypoints--.



The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “compares” (as in “compares a first image to feature data” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “to regard or represent as analogous or similar” is “taken” as the meaning of the claimed “compares” via MPEP 2111.01 III:
BRITISH DICTIONARY DEFINITIONS FOR COMPARE
compare
verb
1	(tr usually foll by to) to regard or represent as analogous or similar; liken:
the general has been compared to Napoleon








The claimed “space” (as in “a comparison image in an image space” in claim 1) is interpreted in light of applicant’s disclosure, for example page 9, lines 10-12: “images…in a different geometric space”, and definition thereof via Dictionary.com wherein:
“A mathematical object, typically a set of sets, that is usually structured to define a range across which variables or other objects (such as a coordinate system) can be defined” 

is “taken” as the meaning of the claimed “space” via MPEP 2111.01 III:
SCIENTIFIC DEFINITIONS FOR SPACE
space
Mathematics A mathematical object, typically a set of sets, that is usually structured to define a range across which variables or other objects (such as a coordinate system) can be defined.

The claimed “matches” (as in “determine whether the first image matches the comparison image” in claim 1) is interpreted in light of applicant’s disclosure, for example page 8, lines 911: “In FIG. 2B, the comet tails 220 indicate the location of a corresponding ‘matched’ keypoint identified in FIG. 2A.”, and definition thereof via Dictionary.com wherein “to cause to correspond” is “taken” as the meaning of the claimed “matches” via MPEP 2111.01 III:
OTHER DEFINITIONS FOR MATCH (2 OF 2)
match2
noun
11	to cause to correspond; adapt:
to match one's actions to one's beliefs.





The claimed “machine vision” (as in “the image processing circuitry, in operation, performs machine vision functions” in claim 27) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “to regard or represent as analogous or similar” is “taken” as the meaning of the claimed “compares” via MPEP 2111.01 III:
machine vision
noun Computers.
1	computer vision.

wherein “computer vision” is defined:
computer vision
noun Digital Technology.
1	a robot analogue of human vision in which information about the environment is received by one or more video cameras and processed by computer: used in navigation by robots, in the control of automated production lines, etc.












Response to Arguments
Applicant’s arguments, see remarks, page 7,3rd and 4th paragraphs filed 12/14/21, with respect to the objection of claims 1-27 and the specification have been fully considered and are persuasive.  The claim objection of claims 1-27 and the objection to the specification has been withdrawn. 
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive: 
Applicants state in page 7, 6th para:
“Throughout the Office Action the Examiner set forth various definitions of terms based on external sources. Applicant does not acquiesce to the Examiner's definitions, and respectfully submits the terms of the claims are readily understandable by one of skill in the art in the context of the claims in which the terms are used and in view of the Specification, thus there is no need to import external definitions to define the claim terms.”

	The examiner respectfully disagrees since the specification is not “clear about the scope and content of a claim term” (MPEP, 2111.01 III, last S): “image space” that is a term of art to one of ordinary skill in coordinate systems: a representative example of “image space” is from Mirzaalian et al. (A graph-based approach to skin mole matching incorporating template-normalized coordinates) that teaches “image space” in the context of fig. 2 and page 2154, r. col. 6th full S:

    PNG
    media_image1.png
    334
    486
    media_image1.png
    Greyscale

“The result is a function f : Ω →                         
                            
                                
                                    Ω
                                
                                ^
                            
                        
                     that establishes a bijective mapping between points in any location within the two continuous domains: the image space Ω ⊂ [0, xmax] × [0, ymax] and the template space                         
                            
                                
                                    Ω
                                
                                ⏞
                            
                        
                     ⊂ [−0.7, 0.3] × [−0.5, 0.5], where xmax × ymax is the size of the image and the limits of                         
                            
                                
                                    Ω
                                
                                ⏞
                            
                        
                     cover a unit-square patch.”

Thus, said:
“A mathematical object, typically a set of sets, that is usually structured to define a range across which variables or other objects (such as a coordinate system) can be defined” 

is “taken” as the meaning of the claimed “space” consistent with the art’s use of “image space” and consistent with applicant’s use of “image space”.




Applicants state in page 8:
“The Examiner appears to point to Figures 4 and 14, and to paragraphs 61 and 84 of Chen. Chen appears to disclose an unwarping process which compares image data with metadata associated with a lens or other piece of equipment to determine whether the image was captured with the particular equipment, or the settings of the lenses or equipment. This information is used to control the unwarping process. The unwarped images may be aligned to produce a composite image. Chen does not appear to disclose comparing unwarped keypoints of a first image to feature data of a comparison image to determine whether the images "match." The Examiner does not appear to rely on the other cited references. Accordingly, independent claim 1 as amended is allowable over Chen, considered alone or in combination with the other cited references.”

	The examiner respectfully disagrees Chen I (US 2013/0077890 A1) teaches:
comparing (i.e., represent or regard as similar via “aligning…feature points produced” by “the unwarping function”, [0163], 1st S, represented in fig. 4:440: “Alignment and unwarping module”) unwarped (via fig. 4:412: “Initial unwarping function application module”) keypoints (via said feature points) of a first image (via any one image of fig. 4:405: “Component images”) to feature data (via another one of said fig.4:405: “Component images”) of a comparison image to determine whether the images "match." (or said align to said another image of fig. 4:402: “Component images” wherein “aligning” is defined via Dictionary.com:
align, verb (used with object)
to arrange in a straight line; adjust according to a line.

wherein “adjust” is defined:
adjust
verb (used with object)
1	to change (something) so that it fits, corresponds, or conforms; adapt; accommodate:
to adjust expenses to income.

wherein “corresponds” is defined:
correspond, verb (used without object)
2	to be similar or analogous; be equivalent in function, position, amount, etc. (usually followed by to):
The U.S. Congress corresponds to the British Parliament.

Applicants state in page 8:
“While the language and scope of independent claims 13 and 22, as amended, and of new claim 29, are not identical to the language and scope of independent claim 1, as amended, the allowability of independent claims 13, 22 and 29 will be apparent in view of the discussion of claim 1 and the cited references. The dependent claims are allowable at least by virtue of their dependencies.”

Regarding claim 13 and 22, the examiner respectfully disagrees for the same reasons above regarding amended claim 1.
Regarding claim new claim 29 only, the examiner agrees that “the allowability of independent claim…29 will be apparent in view of the discussion of claim 1 and the cited references.” For example, the claimed “identified keypoints” and the resulting  said--unwarped, identified keypoints-- in claim 29 distinguish over the art when claim 29 is considered as a whole. 
In contrast, claim 1 does not claim “identified keypoints” or “unwarped, identified keypoints”. The “unwarped, identified keypoints” is directed to applicant’s advantage as discussed in the Office action of 9/20/21, page 32 regarding applicant’s disclosure of “unwarping only extracted keypoints” wherein “extracted” also means “identified” or “recognized” or “detected”. 







Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6,8,9,11,12 and 13-21 and 22-25,27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US Patent App. Pub. No.: US 2013/0077890 A1), herein referred to as Chen I, in view of Chen et al. (US Patent 8,885,887) with Provisional application No. 61/589,696, filed on Jan, 23, 2012, herein referred to as Chen II.
Regarding claim 1, Chen I teaches an image processing system, comprising: 
one or more memories (via fig. 8:660: “Storage medium” and fig. 10:720: “memory”); and 
image processing circuitry (via fig. 10:700: “computer system”) coupled to the one or more memories, wherein the image processing circuitry, in operation: 
compares (or aligns, comprising “to be similar”, via fig. 4:440: “Alignment and unwarping module” such that all of fig. 4 is represented in fig.14:1008A: “Workflow”) a first image (via figs. 4,14:402:1014A: “Component images”) to feature data (or points via “unwarping…and aligning…points” via fig. 4:440: “Alignment and unwarping module”) of a comparison image (via figs. 14,27:1010: “Input images”) in an image space (or “a point in space” via “coordinates…of input component images”, [0145], 1st S) using a matching model (or “match…models…model”, cited below [0061]), the comparing (said or aligns via fig. 4:440: “Alignment and unwarping module” such that all of fig. 4 is represented in fig.14:1008A: “Workflow”) including: 
unwarping keypoints (via “unwarping…applied to…points”, [0145]: 1st S, resulting in “unwarped…feature points”, id., via fig. 4:412: “Initial unwarping function application module”) in keypoint data (via fig. 4:408: “Initial feature points”) of the first image (said via figs. 4,14:402:1014A: “Component images”); and 
comparing (i.e., represent or regard as similar via fig. 4:440: “Alignment and unwarping module” and fig. 14:1004:“Sorting module” corresponding to fig. 27:1400:“Captured with the same camera/lens combination?”) the unwarped keypoints (said via “unwarping…and aligning … points”, [0162], 1st S) and descriptor data (via figs.14, 27:1012: “Metadata”) associated with the first image (said via figs. 4,14:402:1014A: “Component images”) to the feature data (comprising said points itself, other points, via “unwarping…and aligning…points” via fig. 4:440: “Alignment and unwarping module” and also figs. 14, 27:1012: “Metadata”) of the comparison image (via figs. 14, 27:1010: “Input images”); and 
determines whether (the claimed “whether” is used to introduce the following clause involving no alternatives via “The particular process may then be applied to each of the two or more images” wherein “two” is an alternative excluding via “or” the other alternative “more images” resulting in one alternative) the first image matches (via said aligns via fig. 4:440: “Alignment and unwarping module” such that all of fig. 4 is represented in fig.14:1008A: “Workflow”) the comparison image (via figs. 14, 27:1010: “Input images”) based on the (claimed twice:(1)(2)) comparing (said via:
(1) fig. 4:440: “Alignment and unwarping module”, as represented in fig. 14:1008A: “Workflow”, and 
(2) fig. 14, :1004:“Sorting module” corresponding to fig. 27:1400: “Captured with the same camera/lens combination?” via:
[0020] In one embodiment a particular process that is to be applied to two or more images and that requires N parameters to be calculated for processing an image may be determined, for example by examining metadata corresponding to the two or more images.  A determination may be made from the metadata that the two or more images were captured with the same camera/lens combination and with the same camera and lens settings.  A set of values may be estimated for the N parameters from data in one or more of the two or more images in response to determining that the two or more images were captured with the same camera/lens combination and with the same camera and lens settings.  The particular process may then be applied to each of the two or more images to generate one or more output images; the one set of calculated estimated values for the N parameters is used by the particular process for all of the two or more images.”












“[0061] In some embodiments, information obtained from the image metadata may be used to look up a camera/lens profile for the make/model of lens that was used to capture the component images in a file, database, table, or directory of camera/lens profiles.  For simplicity, the term camera/lens profile database may be used herein.  The camera/lens profile for a particular camera/lens combination may include information identifying the camera/lens combination that may be used to match the profile to image metadata corresponding to images captured using the camera/lens combination.  The camera/lens profile for a particular camera/lens combination may also include other information that may be specific to the camera/lens combination and that may be used in various image processing techniques.  Some of this information in the camera/lens 
profiles may, for example, have been previously generated by calibrating actual examples of the respective lenses and cameras in a calibration process.  In one embodiment, a camera/lens combination may be calibrated at different settings, and a camera/lens profile may be created for each setting at which the camera/lens was calibrated.  As an example of the application of image metadata and camera/lens profiles, parameters for one or more image processing models or functions may be generated for different camera/lens combinations, for example via a calibration process, and stored in respective camera/lens profiles.  The image metadata for a set of input images may be used to look up a camera/lens profile for the set of images and thus to obtain the appropriate parameters to be used in applying the image processing model or function to the images.  Examples of image processing models and functions may include, but are not limited to: a vignette model used in removing or reducing vignetting in images, a lens distortion model or function used to remove or reduce lens distortions 
such as an image unwarping function or fisheye distortion model used to unwarp distorted images, such as images captured using a fisheye lens; a chromatic aberration model used to reduce or remove chromatic aberrations (e.g., longitudinal or transverse chromatic aberrations); and a sensor noise model.  The camera/lens profile for a particular camera/lens combination may also include other information, for example a camera sensor response curve and a camera sensor format factor.  The camera sensor response curve is related to the sensitivity of the camera photosensor, and may be used in automatic brightness adjustment and color constancy adjustment.  The camera sensor response curve may be used in a vignette removal process in estimating a 
vignette model.  The camera sensor format factor may be used, for example, in adjusting or scaling camera/lens data in a particular profile.  For example, a particular camera/lens profile may have been generated via calibrating a particular lens with a particular camera body.  If an image or images need to be processed for which the metadata indicates the images were captured using the same type of lens but with a different camera body or with different camera settings, the sensor format factor may be used to scale, for example, a lens distortion model for application to the image or images.”






“[0145] A method for aligning and unwarping distorted images is described in which an initial unwarping function(s) is applied to the coordinates of feature points of a set of input component images to generate a set of unwarped, substantially rectilinear, feature points.  Implementations of the method may be referred to herein as an image alignment and unwarping module.  The substantially rectilinear feature points are then used to estimate focal lengths, centers, and relative rotations for pairs of the input images.  A global nonlinear optimization is applied to the initial unwarping function(s) 
and the relative rotations to generate an optimized unwarping functions and rotations for the component images.  The optimized unwarping functions and rotations may then be used to render a panoramic image, generally in the form of a spherical projection, from the input component images.  This method does not require a processing- and memory-intensive intermediate step in which the component distorted images are unwarped into an intermediate, very large rectilinear image, as is found in conventional methods.”;
and

“[0163] By applying the unwarping function to the coordinates of the feature points and aligning the substantially rectilinear feature points produced thereby, embodiments do not need to generate intermediate images, which tends to be both memory- and computation-intense.  Thus, embodiments may be much more conservative with memory, and less expensive in terms of computation, than conventional methods.  By estimating both the image center and the radial distortion in the pair-wise alignment stage, error that may be introduced in the precomputed unwarping functions may be corrected.  The combination of the precomputed unwarping function and the image center and radial distortion may typically be an optimal unwarping function for a particular lens and camera combination, thus producing high quality output.  Furthermore, embodiments may make it easier and faster to perform the final rendering (unwarping) to generate panoramas from the input composite images.”).

wherein “aligning” and “coordinates” are defined via Dictionary.com:

















align
verb (used with object)
1	to arrange in a straight line; adjust according to a line.

wherein “adjust” is defined:
adjust
verb (used with object)
1	to change (something) so that it fits, corresponds, or conforms; adapt; accommodate:
to adjust expenses to income.

wherein “corresponds” is defined:
correspond
verb (used without object)
2	to be similar or analogous; be equivalent in function, position, amount, etc. (usually followed by to):
The U.S. Congress corresponds to the British Parliament.

wherein “coordinates” is defined:
BRITISH DICTIONARY DEFINITIONS FOR COORDINATE
coordinate
noun 
6	maths any of a set of numbers that defines the location of a point in space: See Cartesian coordinates, polar coordinates












Chen I does not teach the claimed “in” of:
“image in an image space”.
	Chen II teaches via provisional application 61/589, 696:
	image in an image space (via “warp video images…into a common coordinate system”, 2nd pg., last para, 2nd S).
	Thus, one of ordinary skill in the art of coordinates can modify Chen I’s said figs. 14,27:1010: “Input images” with Chen II’s said “warp video images…into a common coordinate system” by:
a)	installing Chen II’s video stabilization (page 2: fig. 1:100: “Video Stabilization”: detailed view: page 3: fig. 2) into Chen I’s cameras of fig. 6A:500A-D; 
b)	warping Chen I’s figs.14,27:1010: “Input images” into a common coordinate system;
c)	removing lens distortion via unwarping the input images in the common coordinate system;
d)	create of mosaic based on step c); and
e) 	recognizing that the modification is predictable or looked forward to because the modification results in stable video from the cameras with removed optical distortion to create the mosaic with video stabilization.
	



Regarding claim 2, Chen I as combined teaches the image processing system of claim 1 wherein the image processing circuitry, in operation: 
selects the matching model (said or “match…models” for “selecting…correction models”) based on image deformation data (via “deformations in images” via:
“[0005] Panoramic image stitching is thus a technique to combine and create 
images with large field of views.  Feature-based image stitching techniques are 
image stitching techniques that use point-correspondences, instead of image 
pixels directly, to estimate the geometric transformations between images.  An 
alternative to feature-based image stitching techniques is intensity-based stitching techniques that use image pixels to infer the geometric transformations.  Many image stitching implementations make assumptions that images are related either by 2D projective transformations or 3D rotations.  However, there are other types of deformations in images that are not captured by the aforementioned two, for instance, lens distortions.”; and

“[0055] Various embodiments of methods and apparatus for metadata-driven processing of multiple images are described.  In embodiments, metadata from an input set of images may be used in directing and/or automating a multi-image processing workflow.  The metadata may be used, for example, in sorting the set of input images into two or more categories, or buckets, in making decisions or recommendations as to a particular workflow process that may be appropriate for the set of images or for one or more subsets of the set of images, in determining particular tasks or steps to perform or not perform on the set of images during a workflow process, in selecting information such as correction models to be applied to the set of images during a workflow process, and so on.”).  














Regarding claim 3, Chen I as combine teaches the image processing circuitry of claim 2 wherein the image processing circuitry, in operation: 
unwarps keypoints in the keypoint data (via fig. 4:412: “Initial unwarping function application module”) based on the selected matching model (said or “match…models” for “selecting…correction models” or “select a camera/lens profile 400” via:
“[0157] An initial unwarping function determination module 406 may obtain an initial unwarping function or functions for the component images 402.  In one embodiment, module 406 may use metadata from one or more of component images 402 to select a camera/lens profile 400 from which lens calibration data may be read and used to automatically determine the initial unwarping function(s) 410 for the images.  If an initial unwarping function 410 cannot be automatically determined from camera/lens profiles 400, an initial unwarping function 410 may be otherwise obtained, for example via user input.”).  

Regarding claim 4, Chen I as combined teaches the image processing circuitry of claim 3 wherein the image processing circuitry, in operation: 
compares the unwarped keypoints (via fig. 4:440: “Alignment and unwarping module” as represented in fig. 14:1008A: “Workflow”) and descriptor data (via fig. 27:1400: “Captured with the same camera/lens combination?” as represented in fig. 14:1004: “Sorting module”) to the (respective) feature data based on the selected matching model (said or “match…models” for “selecting…correction models” or “select a camera/lens profile 400”).  





Regarding claim 5, Chen I as combined teaches the image processing circuitry of claim 2 wherein the image processing circuitry, in operation: 
compares the unwarped keypoints (via fig. 4:440: “Alignment and unwarping module” as represented in fig. 14:1008A: “Workflow”) and descriptor data (via fig. 27:1400: “Captured with the same camera/lens combination?” as represented in fig. 14:1004: “Sorting module”) to the (respective) feature data based on the selected matching model (said “match…models” for “selecting…correction models” or “select a camera/lens profile 400”).  
Regarding claim 6, Chen I as combined teaches the image processing system of claim 1 wherein selecting the matching model comprises generating the matching model (via “generated…model”) based on image deformation data (said “deformations in images” via:
“[0062] FIG. 12 illustrates information that may be included in a camera/lens profile for each camera/lens combination according to some embodiments.  A camera/lens profile may include information that may be used, for example, to match camera/lens profile to image metadata.  This information may include one or more of but not limited to the camera make/model, the camera serial number, the camera image sampling resolution, the lens make/model, known lens characteristics such as focal length, focal distance, F number, aperture information, lens type (e.g., fisheye, wide-angle, telephoto, etc.), etc., 
exposure information, and known sensor/captured image characteristics (dimensions, pixel density, etc.).  This information may include attributes extracted from image metadata provided by a camera/lens combination, for example from an image captured during a calibration process.  A camera/lens profile may also include information that may be generated for and retrieved from the camera/lens profile for various image processing techniques.  This information may have been generated in a calibration process or may be generated from other information in the image metadata provided by a camera/lens combination.  This information may include one or more of, but is not limited to, vignette model parameters, lens distortion model parameters such as fisheye model parameters, chromatic aberration model parameters, sensor noise model parameters, camera sensor response curve, and camera sensor format factor.”).  


Regarding claim 8, Chen I as combined teaches the image processing system of claim 2 wherein the image deformation data (said “deformations in images”) is representative of an image distortion introduced by an image-capture device (via “lens distortions” cited above in the rejection of claim 2).  
Regarding claim 9, Chen I as combined teaches the image processing system of claim 2 wherein the image deformation data (said “deformations in images”) is representative of an operation to remove image distortion (said via “selecting…correction models”) introduced by an image-capture device (said via “lens distortions” cited above in the rejection of claim 2).
Regarding claim 11, Chen I as combined teaches the image processing system of claim 1 wherein the image processing circuitry, in operation, 
selects the matching model (said “match…models” for “selecting…correction models”) based on (via fig. 27:1400: “Captured with the same camera/lens combination?” as represented in fig. 14:1004: “Sorting module”) a type (via fig.12: “Lens type (i.e., fisheye, telephoto, etc.)”) of image distortion in the first image and a type (via fig.12: “Lens type (i.e., fisheye, telephoto, etc.)”) of image distortion in the feature data of the comparison image.  






Regarding claim 12, Chen I as combined teaches the image processing system of claim 11 wherein the image processing circuitry, in operation, selectively (via automatically “select” and as “user…desired” comprising “selected”) disables (or suspends via said fig. 27:1400: “Captured with the same camera/lens combination?”: “NO”, as represented in fig. 14:1004: “Sorting module”, resulting in fig. 14:1002: “User interface” comprising an “override” comprising “suspend”) use of the matching model (via said fig. 27:1400: “Captured with the same camera/lens combination?”) based on (via said fig. 27:1400: “Captured with the same camera/lens combination?”: “NO”) the (lens) type of image distortion in the first image and the (lens) type of image distortion in the feature data of the comparison image (being not the same to each other via:
“[0094] Some embodiments may provide a user interface 1002 that provides one or more user interface elements that enable a user to, for example, specify input images 1010 and specify or select a format, a processing workflow, or other information or instructions for the multi-image processing and/or for output image 1050.  In one embodiment, user interface 1002 may allow a user to accept, reject, or override a default behavior.  For example, user interface 1002 may provide one or more user interface elements that enable a user to override a workflow process selected for a set or subset of images 1010 according to metadata 1012.  Overriding may include the user specifying a different workflow process for a set or subset of images 1010 via the user interface.  As another example, the user interface may allow a user to identify a custom camera/lens profile, for example when metadata 1012 is unavailable or inadequately identifies the camera/lens combination.  In some embodiments, user interface 1002 may provide one or more user interface elements that may be used to indicate to a user information determined for a set of images 1010 from metadata 1012, to indicate to a user recommendations for better image captured techniques as determined from metadata 1012 for a set of images captured by the user, and generally to provide information to intelligently guide the user through a multi-image processing workflow depending on the metadata 1012 for the input images 1012.”

wherein “override” is defined via Dictionary.com:
override
verb (used with object), o·ver·rode, o·ver·rid·den, o·ver·rid·ing.
5	to modify or suspend the ordinary functioning of; alter the normal operation of;

and

“[0183] Embodiments of a metadata-driven workflow for automatically aligning distorted images are described.  Embodiments of the metadata-driven workflow described herein are easier to use for aligning images taken with lenses that produce large amounts of distortion than are conventional image alignment methods.  In embodiments, the user does not need to specify anything for many or most cases, as the described method automatically attempts to obtain the information needed to align and unwarp distorted images based on metadata stored with the images.  In embodiments, information about how the images were captured, for example the make and model of the lens and camera, may be inferred from the metadata stored with the images.  This information may be used to select an appropriate camera/lens profile from among a set of 
predetermined camera/lens profiles.  Lens calibration information in the selected camera/lens profile may then be used to align and unwarp the distorted images.  Thus, the user may not need to specify detailed information regarding the cameras and lenses used to capture distorted images.  Embodiments may also allow the user to specify custom camera/lens profiles, for example when metadata are not available or a predetermined camera/lens profile is not available.  In one embodiment, the user may provide a custom lens profile if necessary or desired.”

wherein “desired” is defined via Dictionary.com:
desired
adjective
2	deemed correct or proper; selected; required:
The chef added stock until the sauce reached the desired consistency.).























Regarding claim 13, claim 13 is rejected the same as in the rejection of claim 1. Thus, argument presented in claim 1 is equally applicable to claim 13. Accordingly, Chen I as combined teaches claim 13 of a method, comprising: 
comparing, using image processing circuitry and a matching model, a first image to feature data of a comparison image in an image space, the comparing including: 
unwarping keypoints in keypoint data of the first image; and 
comparing the unwarped keypoints and descriptor data associated with the first image to the feature data of the comparison image; and 
determining, using the image processing circuitry, whether the first image matches the comparison image based on the comparing.  
Regarding claim 14, claim 14 is rejected the same as in the rejection of claim 2. Thus, argument presented in claim 2 is equally applicable to claim 14. Accordingly, Chen I as combined teaches claim 14 of the method of claim 13, comprising: selecting the matching model based on image deformation data.  
Regarding claim 15, claim 15 is rejected the same as in the rejection of claim 3. Thus, argument presented in claim 3 is equally applicable to claim 15. Accordingly, Chen I as combined teaches claim 15 of the method of claim 14, comprising: unwarping keypoints in the keypoint data based on the selected matching model.  
Regarding claim 16, claim 16 is rejected the same as in the rejection of claim 4. Thus, argument presented in claim 4 is equally applicable to claim 16. Accordingly, Chen I as combined teaches claim 16 of the method of claim 15, comprising: comparing the unwarped keypoints and descriptor data to the feature data based on the selected matching model.  
Regarding claim 17, claim 17 is rejected the same as in the rejection of claim 5. Thus, argument presented in claim 5 is equally applicable to claim 17. Accordingly, Chen I as combined teaches claim 17 of the method of claim 14, comprising: comparing the unwarped leypoints and descriptor data to the feature data based on the selected matching model.  
Regarding claim 18, claim 18 is rejected the same as in the rejection of claim 6. Thus, argument presented in claim 6 is equally applicable to claim 18. Accordingly, Chen I as combined teaches claim 18 of the method of claim 14 wherein selecting the matching model comprises generating the matching model based on image deformation data.  
Regarding claim 19, claim 19 is rejected the same as in the rejection of claim 8. Thus, argument presented in claim 8 is equally applicable to claim 19. Accordingly, Chen I as combined teaches claim 19 of the method of claim 14 wherein the image deformation data is representative of an image distortion introduced by an image-capture device.  
Regarding claim 20, claim 20 is rejected the same as in the rejection of claim 9. Thus, argument presented in claim 9 is equally applicable to claim 20. Accordingly, Chen I as combined teaches claim 20 of the method of claim 14 wherein the image deformation data is representative of an operation to remove image distortion introduced by an image-capture device.  


Regarding claim 21, claim 21 is rejected the same as in the rejection of claim 11. Thus, argument presented in claim 11 is equally applicable to claim 21. Accordingly, Chen I as combined teaches claim 21 of the method of claim 13, comprising: selecting the matching model based on a type of image distortion in the first image and a type of image distortion in the feature data of the comparison image.  
Regarding claim 22, claim 22 is rejected the same as in the rejection of claim 1. Thus, argument presented in claim 1 is equally applicable to claim 22. Accordingly, Chen I as combined teaches claim 22 of a system (the preamble does not serve to limit claim 22), comprising: 
an image capture device (via fig. 6B:500A: “Camera/lens”), which, in operation, captures images; and 
image processing circuitry, which, in operation: 
compares a first image to feature data of a comparison image in an image space using a matching model, the comparing including: 
unwarping keypoints (resulting in said “unwarped…feature points”) in keypoint data of the first image; and
comparing the unwarped keypoints and descriptor data (said via figs.14, 27:1012: “Metadata”) associated with the first image to the feature data of the comparison image; and
determines whether the first image matches the comparison image based on the comparing.  
Regarding claim 23, Chen I as combined teaches the system of claim 22 wherein the image capture device, in operation, captures the first image (via fig. 6B:510: “Component images”).  
Regarding claim 24, Chen I as combined teaches the system of claim 22, comprising a display screen (via fig. 10:780: “Display(s)”).
Regarding claim 25, Chen I as combined teaches the system (said the preamble does not serve to limit claim 22) of claim 22 wherein the system (said the preamble does not serve to limit claim 22) is a vehicle (or a “camera” corresponding to a vehicle “moving” as indicated in fig. 15C: “Spatial”: arrow “moving” “up” via:
“[0121] FIG. 15C illustrates a technique for generating an image from multiple images captured from different locations relative to the scene in a panoramic image capture technique according to some embodiments.  For example, a photographer may shoot two or more images of a scene, moving the camera to a different location between each shot.  This technique is generally used to capture a panoramic view of the scene that includes more of the scene than can be captured by a single shot, up to and including a 360.degree.  panoramic view.  Note that other techniques may be used to capture the component images of a panoramic view.  This panoramic image capture technique produces a set of images that are spatially arranged; for example, see the exemplary nine input images 1010 illustrated in FIG. 15C.  Note that the individual component images typically overlap adjacent component image(s) by some amount.  A panoramic image stitching process 1120 may then be used to render a composite output image 1050 from the input component images 1050.  In various embodiments, different specific techniques may be applied by panoramic image stitching process 1120 to render a composite output image 1050 from the input component images 1050.”)







Regarding claim 27, Chen I as combined teaches the system of claim 22, wherein the image processing circuitry, in operation, performs machine vision (via “a video…camera” receiving and processing by a computer via fig. 10:700: “computer system”) functions (or output and display) based on the comparing (via:
“[0092] FIG. 13 illustrates a metadata-driven multi-image processing method implemented as a module, and shows input and output to the module, according to 
one embodiment.  Metadata-driven multi-image processing module 1000 or components thereof may be instantiated on one or more computer systems, which may interact with various other devices.  One such computer system is illustrated by FIG. 10.  Metadata-driven multi-image processing module 1000 receives as input a set of input images 1010 and the metadata 1012 corresponding to the images.  Examples of input images 1010 may include, but are not limited to, a set of component images taken of a scene to be stitched into a composite panoramic image, a set of component images taken of a scene at different exposures to be rendered into a high dynamic range (HDR) image, and a set of time-lapse images taken of a scene from which an image is to be 
generated.  As another example, input images 1010 may include a set or sets of digital images captured as a video by a digital camera such as a DSLR (digital single lens reflex) camera in video mode.  In some embodiments, metadata-driven multi-image processing module 1000 may also receive or have access to predetermined camera/lens profiles 1004, for example stored in a camera/lens profile database or databases.  Metadata-driven multi-image processing module 1000 generates, or renders, from at least a subset of input images 1010, one or more output images 1050, with each output image being some combination of two or more of input images 1010.  To render an output image 1050, metadata-driven multi-image processing module 1000 may apply an automated or an interactive workflow 1008 including one or more image or multi-image processing steps to the input images 1010.  Metadata 1012 may be used in various ways in directing and performing one or more of the processing steps of the workflow 1008.  For example, in some cases, metadata 1012 may be used to locate and retrieve specific information stored in camera/lens profiles 1004 that may be used in 
processing the set of, or subset(s) of, input images 1010.”).












Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US Patent App. Pub. No.: US 2013/0077890 A1), herein referred to as Chen I, in view of Chen et al. (US Patent 8,885,887) with Provisional application No. 61/589,696, filed on Jan, 23, 2012, herein referred to as Chen II, as applied above further in view of Minakawa et al. (US Patent App. Pub. No.: US 2012/0051661 A1).
Regarding claim 7, Chen I as combined teaches the image processing system of claim 1 wherein the image processing circuitry comprises a field-programmable gate array.  
Thus, Chen I as combined does not teach the field-programmable gate array.
Accordingly, Minakawa teaches “an FPGA (Field Programmable Gate Array)” via:
“[0042] Based on the correction table 17 stored in the later-described correction table storage section 15, the geometry correcting section 13 performs geometry correction on the input image stored in the image storage section 12, and outputs an output image (corrected image) as a result of the geometry correction to the image output section 14.  The geometry correcting section 13 is configured, for example, with an FPGA (Field Programmable Gate Array) or an ASIC (Application Specific Integrated Circuit).  Incidentally, details of the processing performed by the geometry correcting section 13 will be described later (refer to FIG. 3).”

	Thus, one of skill in the art of geometry can modify Chen I’s said fig. 10:700: “computer system” with Minakawa’s teaching of the FPGA (Field Programmable Gate Array) by:
a)	inserting the program of “FIG. 3”, Minakawa, cited above, into Chen I’s fig. 10:700: “computer system”; and
b)	recognizing that the combination is predictable or looked forward to because the modification results in geometrically “corrected image”, Minakawa, cited above.



Claims 10 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US Patent App. Pub. No.: US 2013/0077890 A1), herein referred to as Chen I, in view Chen et al. (US Patent 8,885,887) with Provisional application No. 61/589,696, filed on Jan, 23, 2012, herein referred to as Chen II, as applied above further in view of Reznik (US Patent App. Pub. No.: US 2010/0310174 A1).
Regarding claim 10, Chen I teaches the image processing system of claim 1 wherein the image processing circuitry comprising a demultiplexor, which, in operation, parses keypoint data, descriptor data and image deformation data (via “deformations in images” cited in the rejection of claim 2) from received data (via fig. 14:1012:“Metadata”).
Thus, Chen I does not teach claim 10 as a whole.
Accordingly, Reznik teaches claim 10 of:
a demultiplexor (via fig. 10:1004: “Demultiplexer or Parser”), which, in operation, parses keypoint (via fig. 1:106: “Keypoint Detection”) data (via fig. 10:1002: “Complete Code”), descriptor (via fig. 1:108: “Feature Descriptor Extraction”) data (said via fig. 10:1002: “Complete Code”) and image deformation data from received data (via fig. 1:100: “Image Capture Stage”).





Thus, one of ordinary skill in image stitching and transmission thereof, as indicated in Chen I’ fig. 10:740: “network interface”, can modify Chen I’s teaching of said  “deformations in images” with Reznik’s teaching of fig. 10:1004: “Demultiplexer or Parser” by:
a)	inputting said deformations images as Reznik’s fig. 1:102: “Image”; 
b)	encoding said deformations images via Reznik’s figs. 8, 9:encoding;
c)	storing or transmitting the deformation images;
d)	demultiplexing the encoding via Reznik’s fig. 10; 
e)	stitching said deformation images via Reznik’s fig. 1:112: “Geometric Consistency Checking”; and
f)	recognizing that the modification is predictable or looked forward to because the modification saves transmission or storage space via said encoding and “Such feature descriptors are increasingly finding applications in…panorama stitching” via Reznik:
“[0118] A particular class of problems to which one or more of the techniques disclosed herein may be applied is coding of distributions in image feature descriptors, such as descriptors generated by CHoG, SIFT, SURF, GLOH, among others.  Such feature descriptors are increasingly finding applications in real-time object recognition, 3D reconstruction, panorama stitching, robotic mapping, and/or video tracking.  The histogram coding techniques disclosed herein may be applied to such feature descriptors to achieve optimal (or near optimal) lossless and/or lossy compression of histograms or equivalent types of data.”).






Regarding claim 26, claim 26 is rejected the same as claim 10. Thus, argument presented in claim 10 is equally applicable to claim 26. Accordingly, Chen I as combined teaches claim 26 of the system of claim 22 wherein the image processing circuitry, in operation, generates the descriptor data (said via figs.14, 27:1012: “Metadata”) using a keypoint (via said resulting in said “unwarped…feature points”) algorithm (via fig. 3:300-312) selected from a SIFT, SURF, and a CHoG algorithm.  
Thus, Chen I does not teach, as indicated in bold above, the claimed “selected from a SIFT, SURF, and a CHoG algorithm”.
Accordingly, Reznik, teaches:
selected from a SIFT (or “(SIFT)”), SURF (or “(SURF)”), and a CHoG (or “(CHoG)”) algorithm (or “algorithms” via:
“[0007] A number of algorithms, such as Scale Invariant Feature Transform (SIFT), have been developed to first compute such keypoints and then proceed to extract one or more localized features around the keypoints.  This is a first step towards detection of particular objects in an image and/or classifying the queried object based on the local features.  SIFT is one approach for detecting and extracting local feature descriptors that are reasonably invariant to changes in illumination, image noise, rotation, scaling, and small changes in viewpoint.  The feature detection stages for SIFT include: (a) scale-space extrema detection, (b) keypoint localization, (c) orientation assignment, and/or (d) generation of keypoint descriptors.  Other alternative algorithms for generating descriptors include Speed Up Robust Features (SURF), Gradient Location and Orientation Histogram (GLOH), Local Energy based Shape Histogram (LESH), Compressed Histogram of Gradients (CHoG), among others.”).





Thus as discussed in the rejection of claim 10, one of ordinary skill in image stitching and transmission thereof, as indicated in Chen I’ fig. 10:740: “network interface”, can modify Chen I’s teaching of said “deformations in images” with Reznik’s teaching of fig. 10:1004: “Demultiplexer or Parser” by:
a)	inputting said deformations images as Reznik’s fig. 1:102: “Image”; 
b)	encoding said deformations images with associated feature or key points via Reznik’s figs. 8,9:encoding;
c)	storing or transmitting the deformation images;
d)	demultiplexing the encoding via Reznik’s fig. 10; 
e)	stitching said deformation images via Reznik’s fig. 1:112: Geometric Consistency Checking”; and
f)	recognizing that the modification is predictable or looked forward to because the modification saves transmission or storage space via said encoding and “Such feature descriptors are increasingly finding applications in…panorama stitching” via Reznik.









Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
a)	Claim 29 is not rejected under 35 USC 102 or 35 USC 103;
b)	claim 29 is objected for truncating “identified” as discussed above; and
c)	the prior art does not teach both “in response” limitations when claim 29 is considered as a whole. For example:
Chen I (US 2013/0077890 A1) teaches “points detected”, [0164], 2nd S; however, Chen I does not teach claim 29, line 8’s “determining whether to unwarp the identified keypoints”. Instead, Chen I teaches “A precomputed unwarping function is applied to feature points detected”, id., and also teaches the claimed “determining whether” via fig. 27:1400: “Captured with the same camera/lens combination?”.
BenHimane et al. (US 2011/0194731 A1) teaches claim 29’s “determining whether to unwarp” via fig. 3:9: “Pose Verified?”: “No” that goes back to a previous “warp”, [0060]: last S, step or a previous warp transformation matching step 6: “Matching Tracking” in fig. 3 to warp match a “version”, id., of a current image. However, BenHimane does not teach claim 29, line 13,14’s:
	“in response to a determination not to unwarp the identified keypopints, comparing the identified keypoints”.

Instead, BenHimane gets a new image via fig. 3:9: “Pose Verified?”: “Yes”: “Update Weighting”: go back to fig. 3: “Capture Image” to identify new point via “reference features extracted. The features can be points”, [0008], 2nd, 3rd Ss, as shown in figures 4A,4B: star points for warp-matching.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667